"Youth in Action" programme (2007-2013) (debate)
The next item is the recommendation for second reading, on behalf of the Committee on Culture and Education, on the Council common position (06236/3/2006 C6-0273/2006 for adopting a decision of the European Parliament and of the Council creating the 'Youth in Action' programme for the period 2007-2013 (Rapporteur: Mrs Gröner).
rapporteur. - (DE) Mr President, Commissioner, ladies and gentlemen, the number of Members present in this plenary is certainly no indication of the importance of this issue, and the 'Youth in Action' programme for the period from 2007 to 2013 is certainly a milestone for our young European fellow-citizens. I would like to thank the Commission and the Council for their very constructive cooperation.
At first reading stage, we worked through 58 amendments, most of which found their way into the draft, and it is through this result of informal negotiations that we now arrive at the Common Position, which we are able to accept and on which we are able to agree at second reading.
Working both with and for young people aged between 15 and 18, the perhaps some 170 million citizens who are the European Union's primary concern, all three institutions have endeavoured to find a solution that makes Europe real for them, that helps to make the programme less bureaucratic and makes access to it easier for disadvantaged young people.
We have, with this programme, had a number of general objectives in mind. First among them is the fostering of citizenship. We want to make it easier for young people to work together as members of society while also offering them the opportunity to cooperate at European level, thereby, among other things, overcoming voter apathy and awakening in them an interest in politics.
Secondly, we want to promote solidarity and tolerance among young people, particularly as a means towards greater social cohesion in the EU. In this way, it will be possible for young people, together, to develop new lifestyles and models of coexistence.
We want to promote mutual understanding between young people and the multicultural diversity that we in Europe treasure. We also want to promote systems for supporting youth organisations and young people's civil society organisations and cohesion among young people even beyond Europe's borders. It is with those purposes in mind that we have negotiated a budget of EUR 885 million.
In my capacity as rapporteur, I have proposed the submission of minimum budgets for the following five headings. Of the funding available, 30% is to go to the traditional youth exchange 'Youth for Europe'.
The object of 'European Voluntary Service' is involvement, for a period of between two and twelve months, in non-profit-making activity for the common good in a country other than one's own, and this project is to receive 23% of the funds.
'Youth for the World' is a new project intended to awaken understanding of other peoples in a spirit of openness, which is very important at various levels, and to which 6% of overall resources are to be allocated.
The 'support systems for youth' are to receive at least 15%; by this is meant the European Youth Forum and the network of youth organisations and persons active in this field whom it supports.
It is intended that 4% of the funds should go to support European cooperation among young people, which would amount to the dividing up of 76% of the sectors, and that would offer the Commission sufficient flexibility to become more actively involved where necessary.
Facing up to challenges is the right approach. We have the funds to support the special project 'European Youth Week', and we want the Pact for European Youth, concluded by the Council in 2005, to come alive.
It cannot be acceptable that we should look on and do nothing while disorder breaks out among young people and while young people in the European Union lack jobs and prospects. We must ensure that young people have something to look forward to, and we want the Member States to give these projects their wholehearted support, for we cannot deal with the problem on our own.
I am therefore appealing to the Member States to get stuck in. I recommend that this House agree to the compromise we have arrived at and adopt the Common Position unamended.
Member of the Commission. Mr President, it is not very often that we feel such a strong consensus as we do now. I should like to express my gratitude to those who made it possible, as it is not automatic. I am sure that this consensus makes it probable that in the coming weeks we will be able to adopt, in the full sense of the legal term, the Youth in Action Programme. I should especially like to thank Mrs Gröner, the rapporteur for the programme, as well as the Committee on Culture and Education, which dealt with matters in a very constructive manner during the procedure. I extend my thanks to the committee and its chairman, Mr Sifunakis, for their support.
This consensus and progress in the work will allow full continuity between the current Youth Programme and the next one, so that there will be no interruption. This is a very different case from the previous one seven years ago, when there was a significant suspension in the Youth Programme for several months.
The new programme is a partial but important response to the Union's priorities: citizenship, growth and peace. Firstly, in terms of citizenship, it will enable young Europeans to affirm themselves as supportive, responsible, active and tolerant citizens in pluralist societies. Getting young people more involved in the field and the life of local, national and European communities and fostering active citizenship represents an important challenge for our societies. There is also a need to enhance young people's awareness of the fact that they belong to Europe and to develop their sense of European citizenship.
Secondly, it is equally necessary to respond to the aspirations of young people by providing them with the opportunity to enrich their education and training on a less formal level. Non-formal educational activities deserve to be supported and recognised at European level because they contribute to European growth. That is why I am very happy that we will have more space for voluntary service in Europe.
Lastly, young people's willingness to develop new relations between young Europeans and young people all over the world, their concern for mutual understanding, a spirit of tolerance and openness are important contributions towards world peace.
Progress in the negotiations on this programme was subject to the agreement on the financial perspectives last May. Following the adoption of this budgetary framework and the decision to allocate EUR 885 million, at current prices, to the Youth in Action Programme, the institutions have shown their capacity to react quickly and constructively to have a new programme adopted without any further delay. I believe that is a very strong message to young people sent by the European institutions today.
on behalf of the PPE-DE Group. - (DE) Mr President, Commissioner, ladies and gentlemen, the recommendation in relation to the Common Position incorporates numerous amendments made by this House at first reading.
Although, as Mrs Gröner has just said, the budget for the period from 2007 to 2013 provides EUR 885 million for the 'Youth in Action' programme on the basis of the Interinstitutional Agreement on the Financial Perspective for the same period, I would nevertheless like to remind the House that the amount envisaged in the Commission's original proposal was EUR 913 million, and, this House having demanded an increase to EUR 1.1 billion, we have now, in the Common Position, ended up with EUR 885 million. While that may well not reflect what we aspired to, it does give us the security to plan ahead for the coming years, and it is good that we can adopt it in this form today or tomorrow.
'Youth in Action' is primarily aimed at young people between the ages of 15 and 28, although some projects are open to 13-year olds and 30-year olds. My group is glad that this House has been able to take the initiative in highlighting such important aspects of the Common Position as, for example, young people's participation in democratic life, the promotion of such fundamental values as human dignity, human rights, tolerance and non-discrimination, protection for participants by means of proper insurance - which is a very important consideration - the European Youth Weeks, seminars and structured dialogues involving young people, exchange schemes for young people in Europe and the neighbouring countries and, not least, EUR 2 million in financial support for the European Youth Forum.
While thanking Mrs Gröner, I would also like to say that we hope that the unamended Common Position of the Council will meet with widespread support from this House tomorrow.
on behalf of the PSE Group. - (DE) Mr President, Commissioner, ladies and gentlemen, at times when we find ourselves debating the demographic challenges of the twenty-first century, the young people rioting in France and more and more people supporting nationalist parties, it is enormously important that young people be involved in working towards an understanding of other cultures and outlooks and thereby creating the conditions for greater solidarity in Europe.
In particular, young people who do not or cannot become mobile through programmes such as Erasmus, Comenius or Leonardo within the context of formal education need a change to gain useful experience of intercultural dialogue, and there needs to be more recognition of the role and importance of informal education in this respect. I am convinced of the rightness of prioritising, within the programme, the 'Youth for Europe' project, which campaigns for youth exchanges and young people's initiatives. We should also invite the European Youth Forum to make regular presentations on its work to the committee, so that all Members may learn from its valuable work and benefit from it.
A very wide variety of problems were raised in discussions with youth organisations, including the different procedures for the issue of visas and the failure to reflect on why those differences are there; my request is that young people be more involved in these.
on behalf of the ALDE Group. - (LT) I would like to welcome Mrs Gröner's report and the common position on which we have been able to agree. I am glad that young people in the countries bordering the European Union - Russia, Belarus, Ukraine and the countries of the North Caucasus - will be able to benefit from the new programme as soon as next year.
European Union membership has a positive influence on many aspects of life in the Member States. Young people, with their present and future challenges and problems, are no exception to this. The 75 million young people who live in the European Union are lucky in many ways. They have freedom of movement, opportunities to study and work in various European Union countries, to improve their foreign language skills, participate in intercultural exchange, and so on. Nevertheless, the above advantages are at the same time also the challenges and tasks that are faced and need to be resolved by the increasingly ageing population of today's Europe. My reference to an ageing Europe is not just incidental; it is a reference to the fact that we must be clearly aware and not underestimate the importance of young people; we must make every effort to actively involve them in the political and developmental processes of the European Union.
Implementation of the objectives of the Lisbon Strategy is overemphasised as a factor of great importance to young people; we, nevertheless, must not forget that young people themselves play a very significant role in implementing these objectives. Investing in young people is one of the cornerstones of pursuing more rapid development and increasing the level of employment in Europe. It is, of course, very important for the Member States themselves to give the Council's recommendations proper support and take specific actions. We know a great many examples of good programmes, and yet many of them have not been fully implemented. This requires closer dialogue and cooperation between young people and politicians at both the national and European level. We must treat young people as a source of positive energy, and not as a burden.
Our objective is to strengthen the trust of young people in the objectives of this important European institution and the Member States in order to eliminate any doubt as regards the broadly declared role of young people in the growth, development and stability of the European Union.
on behalf of the Verts/ALE Group. - (DE) Mr President, I should like to start by thanking Mrs Gröner for the work she has done on this report. All of us are convinced that Europe is meant to be an opportunity for young people to be able to move around freely within it, broadening their horizons and learning several languages, improving their education and training and, all in all, becoming trustworthy and responsible people in an open European society.
It is, of course, also important that Europe should gain acceptance among young people. We need to remind ourselves that it will be the young people who will build Europe up and ensure its future development, in other words that what matters above all is that they should find out for themselves what they want Europe to become in future.
This task of improving opportunities for young people will not be capable of being performed in isolation from other policy areas, among which economic policy is quite central, as also are educational and social policy, together with the Lisbon Strategy issues to which reference has just been made. I would very much like to see us taking this policy area seriously rather than neglecting it, for young people are the key to Europe's future.
- (SL) The 'Youth in Action' report is very important in strengthening European awareness and European citizenship amongst young people. We all know that our citizens sometimes find it difficult to identify with the European dimension, and that European institutions far away in Brussels seem rather remote to them.
Through this report we have sought ways of making European citizenship more tangible by promoting solidarity, initiative and creativity. Because young people are most receptive to new ideas, we have focused on young people between 13 and 30 years of age. Young people are increasingly taking responsible positions in politics, and it is right that we should secure for them the tools and conditions which will also direct their attention towards Europe's common objective.
Of the five actions envisaged by this programme, let me highlight the second: 'European Voluntary Service'. Voluntary work is of great importance for the development and future of society. It contributes to the development of existing systems, cohesive values, social progress and other developments in society, and therefore needs to be promoted and given due recognition. Young people active in this area set a shining example thereby, especially to a consumer society which is far too preoccupied with money and personal fulfilment, yet all too little concerned about people around us whose lives could be vastly improved with just a little bit of effort.
Politics is also a kind of voluntary work, at least when you are starting out. When most of us were young, voluntary work was the quickest route into politics. I support this report and I hope that young people will be able to benefit as much as possible from aspiring to and meeting the ideals contained within it, for the sake of their own personal growth and the benefit of society.
Mr President, firstly, I should like to thank our rapporteur, Mrs Gröner, for her excellent work on this report. I am sure we all agree that young people are vital to shaping the future of Europe. I do not believe that we should concentrate on debating whether young people should be supported through EU programmes. There is clear evidence that programmes for young people and students are the best path of EU action for true integration at the citizen level. Nevertheless I should like to raise a few points.
First of all, the budget allocated for the programme still seems to be insufficient. I know the hard work the Commissioner has done, but I still hope that in the final budget for the future years we could see improved numbers.
Secondly, I strongly support lowering the age to 13. Providing opportunities at a young age encourages initiative in later years. I do not think that 13 is too young to participate in 'Youth in Action'.
Something else that would enhance the programme is the expansion of the list of countries with which youth organisations can cooperate, to include as many countries as possible. Countries such as China and Russia are key players in world politics and economics. Forming close ties with those countries at an early age can only be beneficial.
Another factor to consider is the importance of enhanced mobility. It would be a vital step to ease the current visa regulations in countries outside the Schengen Agreement. Far too often student exchanges, 'work abroad' programmes and school trips have to be cancelled because of the difficulty in obtaining visas. Sometimes the complicated procedures and high prices even discourage starting a project. To ease that situation I call for standardised documentation in all EU countries for obtaining visas. We should also try to support the 'Get Visible' campaign, which suggests a separate visa type for NGO representatives. That would significantly enhance the possibility of young people participating in volunteer work programmes, exchange programmes and youth organisation work.
The Youth in Action Programme will end in 2013. It would be short-sighted of me to say that that will be time enough. However, it is a good start. I truly thank you, Commissioner, for all your hard work on this issue.
Member of the Commission. (SK) I would like to thank all those who have contributed to the debate, which will continue, in a somewhat different way, during subsequent phases, especially when it comes to implementing the programme. I think the consensus is evident. I do not want to speak or respond at length, but I consider it very important that the intensity and level of cooperation and commitment regarding young people in the EU is growing, not only in response to demographic issues but also in response to the overall prospects for European cooperation, solidarity and integration.
The European Pact for Youth was adopted recently, several years after the White Paper. We now have a chance to launch a new programme for young people that would provide improvements in terms of both quantity and quality. This is very important because, among other things, the age bracket has been widened and the budget has grown significantly.
Naturally, we have proposed more, but this issue should also be viewed in terms of the limits and scope of the financial perspective. In addition, the programme of life-long learning and the programme of citizenship or civic cooperation, along with certain external programmes and actions of the Community, clearly offer increasing opportunities for young people. For example, I have been in Canada, working on a bilateral agreement between the EU and Canada that will cover not only university cooperation but also the area of young people.
These specific lines of cooperation with partnership countries in the area of young people are multiplying and growing. I firmly believe that they will bear fruit.
Thirdly, it is very important not just to formulate policies for young people, but to do it together with young people, as this will be more effective, more successful and more mature in terms of civil society in the common Europe of the future.
The debate is closed.
The vote will take place on Wednesday at 12.30 p.m.
Annex - Commission statement
The Commission should like to draw the legislative authority's attention to the need for the financial package mentioned in the basic act to be expressed at current prices, and for this to be done no later than its final publication in the OJ. This corresponds to the standard budgetary practice and will help to ensure, with all due transparency, that the legislative authority's decision is complied with. For the Youth in Action programme, the sum at current prices amounts to EUR 885 million.